Citation Nr: 1820472	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-60 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether a reduction of rating for posttraumatic stress disorder (PTSD) from 70 percent to 30 percent, effective October 1, 2016, was proper.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954.

These matters come before the Board of Veterans' Appeals (Board) from a July 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A Statement of the Case (SOC) was issued by the RO in August 2016.

The Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge in January 2018. A transcript of the hearing was prepared and associated with the claims file.

Where a Veteran, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU. Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, the Board finds the issue of entitlement to TDIU was raised by testimony at the hearing before the undersigned; therefore, the issues before the Board are as noted on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. A July 2016 rating reduction of the disability evaluation for PTSD from 70 percent to 30 percent, effective October 1, 2016, was made with evidence of sustained improvement in the disorder; it was made with adherence to applicable adjudication standards.

2. The preponderance of the evidence is against a finding that the Veteran was unable to obtain or maintain any form of substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for a restoration of a 70 percent schedular evaluation for PTSD have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.105(e), 3.344, 4.130, Diagnostic Code 9411 (2017).

2. The requirements for entitlement to a TDIU rating have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Rating Reduction for PTSD

An October 2005 rating decision implementing the September 2005 Board decision, granted service connection for PTSD.  The RO assigned a 30 percent rate from March 7, 2002. In July 2010, the Veteran's rating for PTSD was increased to 70 percent from October 30, 2009. In July 2015, the RO informed the Veteran of its intent to reduce his rating for PTSD from 70 percent to 30 percent based on the findings in recent VA examinations. The Veteran indicated disagreement with the proposed decrease, and the RO decreased the Veteran's rating to 30 percent for PTSD from October 1, 2016 in a July 2016 rating decision.

Under the provisions of 38 C.F.R. § 3.344, which addresses when evaluations may be reduced, the Board must consider whether the facts actually reflect an improvement in the Veteran's ability to function under the ordinary conditions of life and work. Additionally, if a rating has been in effect for five years or more, there must be material improvement in the disability before there is any rating reduction. In such cases, the provisions of 38 C.F.R. §  3.344(a), (b) are for application. Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. See Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992).

Thus, for disabilities that have continued for five years or more, as in the instant case, the issue is whether material improvement in a Veteran's disability was demonstrated in order to warrant a reduction in such compensation benefits. See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993). In such cases examinations less full and complete than those on which payments were authorized will not be used as the basis for reductions. 38 C.F.R.
§ 3.344(a).

The applicable legal standard summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002), requires that in the case of a rating reduction, the record must establish that a rating reduction is warranted by a preponderance of the evidence and that the reduction was in compliance with 38 C.F.R. §  3.344. See Brown v. Brown, 5 Vet. App. 413, 421 (1993); see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995) (holding that when a RO reduces a veteran's disability rating without observing the applicable VA regulations, the reduction is void ab initio).

A review of the record shows the Veteran's PTSD materially improved so as to warrant a reduction.

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks 9weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Under the formula, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The United States Court of Appeals for the Federal Circuit held that evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Vasquez-Claudio v. Shinseki, 713 F3d 112, 116-17 (Fed. Cir. 2013). The symptoms listed are not exhaustive, but rather, "serve as examples of the type and degree of symptom, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vasquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission." 38 C.F.R. § 4.126(a). The Board must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination." Id.

The RO, in July 2016, articulated an evidentiary basis for concluding that the requirements of 38 C.F.R. § 3.344 were met, such as to impose a reduction of a rating that had been in effect for almost seven years. In addition, the subsequent statement of the case (SOC) contained references to the applicable version of the regulation.

Notably, the RO found that the overall evidentiary record showed that the severity of the Veteran's PTSD more nearly approximated the criteria for a 30 percent rating based on findings of occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational only during periods of significant stress. The Board agrees.

Since the Veteran was granted a 70 percent rating for PTSD in July 2010, the Veteran has attended numerous VA examinations.

At a VA examination in December 2014, the Veteran reported that he lived with his son. He reported recurrent distressing dreams and nightmares related to his service in Korea, avoidance behaviors, an in ability to remember important aspects of his trauma, exaggerated startle response, anxiety, and persistent distorted cognitions about the cause of and consequences of traumatic events that lead the Veteran to blame himself and/or others.  The VA examiner diagnosed the Veteran with PTSD, noting that his symptoms were mild and transient.  The examiner noted that the Veteran's thoughts were clear and goal-directed, his affect was normal, and his mood was stable. There was no objective evidence of hallucinations or mania, and the Veteran's judgment and insight were fair.

At another VA examination in May 2015, the Veteran's diagnosis of PTSD was continued, with the examiner noting mild and transient symptoms. The examiner also noted a history of cocaine use, which, the examiner noted, could aggravate the Veteran's mood and anxiety symptoms. The Veteran reported that he continued to live with his son, reporting that their relationship had improved. He indicated he did not have a close relationship with his other five children. The Veteran reported symptoms including short-term memory loss, difficulty driving, nightmares, difficulty sleeping, avoidance behaviors, persistent negative emotional state, feelings of detachment and estrangement, exaggerated startle response, and anxiety. The Veteran did not endorse manic or psychotic symptoms or homicidal or suicidal ideation. In regard to his cocaine use, the Veteran indicated that he used to use cocaine daily but was now only using about two times per week. The examiner noted that the Veteran was pleasant and cooperative, presented with good hygiene, and was fully alert and oriented. Additionally, the examiner opined that the Veteran's PTSD would not affect his ability to maintain employment.

At a September 2015 VA examination, the Veteran was again diagnosed with PTSD, with the examiner noting mild and transient symptoms. The Veteran continued to report that he lived with his son. He reported the following symptoms: avoidance behaviors, inability to remember important aspects of his trauma, persistent distorted cognitions about the cause of and consequences of his trauma which led the Veteran to blame himself and/or others, exaggerated startle response, difficulty sleeping, and anxiety. Furthermore, the Veteran continued to note that he had no homicidal or suicidal ideation. The examiner noted that the Veteran's mood was euthymic, his thoughts were clear and goal-directed, his affect was normal, and the Veteran was well-dressed with normal hygiene. It was noted that there was no objective evidence of psychosis or mania, and the Veteran was able to manage his finances. 

Another VA examination was conducted in November 2015. After diagnosing the Veteran with PTSD, with the examiner noting mild and transient symptoms, this examiner noted that the Veteran's cocaine use was in early remission. The Veteran noted that he had not used cocaine for four to five months. The Veteran continued to live with his son, noting that they had differences but their relationship was stable. He also reported an improved relationship with one of his daughters, though his relationships with his remaining children were difficult. The Veteran also indicated he had two good friends and many associates, some of whom he golfed with when the weather was appropriate. 

At the November 2015 VA examination, the Veteran reported the following symptoms: nightmares, intrusive memories that made him sad, avoidance behaviors, persistent negative emotional state, diminished interest in significant activities, hypervigilance, and exaggerated startle response. The Veteran did not exhibit homicidal or suicidal ideation, and it was noted that the Veteran did not exhibit persistent depression or anxiety. The examiner noted that the Veteran's hygiene was normal, and he was cooperative and pleasant throughout the examination. The Veteran's thoughts were logical and goal-directed, he was fully oriented, and was noted to be able to manage his finances.

A final VA examination was conducted in April 2016.  A diagnosis of PTSD with mild and transient symptoms was continued. The Veteran continued to report living with his son, though he now noted that his relationship with all of his children was good. He reported that he was able to assist his son with activities of daily living, and he continued to report that he would play golf with a group of friends. The Veteran reported the following symptoms: recurrent intrusive memories and dreams, nightmares, avoidance behaviors, exaggerated startle response, anxiety, and inability to remember important aspects of his trauma. The examiner noted that the Veteran was able to manage his finances, and his symptoms did not cause clinically significant distress or impairment.

VA treatment notes from May 2015 to the present consistently note the following symptoms: nightmares and disturbed sleep, poor concentration, and flashbacks. Treatment providers consistently noted that the Veteran exhibited good hygiene and was fully oriented, his speech was normal and coherent, his thoughts were goal directed with normal content, and his insight and judgement were fair. It was also noted that the Veteran's mood was occasionally frustrated. Furthermore, it was consistently noted that the Veteran did not endorse homicidal or suicidal ideation. The Veteran's treatment notes also indicate that he irregularly attended group therapy throughout this time.

In April 2016, treatment providers noted that the Veteran exhibited signs of hallucinations, but the treatment records do not indicate delusions or paranoia. Treatment notes from May 2017 do not indicate hallucinations. 

At his January 2018 videoconference hearing, the Veteran reported that he continued to live with his son, though he now noted that he has no close contact with family or friends. He testified that he felt he was impaired in most areas of his life and had suicidal thoughts almost all the time. He noted that he was often mad and irritable without provocation and had difficulty sleeping due to nightmares. Finally, the Veteran indicated he had intrusive memories and had difficulty establishing relationships with new people. 

As noted above, a 30 percent rating is warranted when the veteran displays occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss. The Veteran's treatment records and VA examinations from December 2014 to May 2017 indicate the Veteran exhibited many of these symptoms. Furthermore, the Veteran's judgment and insight are consistently noted to be unimpaired, his affect, thought process, and speech were normal and, generally, his mood was normal-indicating that the Veteran's symptoms do not more closely approximate the symptomatology required for a 50 percent rating. 

The Board notes that the Veteran testified that he had persistent suicidal ideation at his January 2018 videoconference hearing. However, the Board finds the numerous VA examinations and relatively extensive and consistent treatment records do not indicate that the Veteran had endorsed suicidal ideation prior to his hearing. As the Veteran's videoconference hearing is the only indication by the Veteran that he has had sustained suicidal ideation, the Board finds the Veteran's numerous treatment records and VA examinations in the four years prior to his hearing to be more probative of the Veteran's PTSD symptoms. The issue is whether the RO was proper in reducing the Veteran's evaluation at the time the RO proposed to reduce the evaluation and at the time the RO reduced the evaluation.  Thus, the Board looks to the symptoms the Veteran was reporting at those times.

The Board also notes that the Veteran had indicated at one mental health appointment in April 2016 that he had some hallucinations. However, again, the remainder of the Veteran's treatment records do not indicate that he experienced hallucinations, and as such, the Board finds that the Veteran's disability picture does not generally include hallucinations. 

Based on the foregoing, the Board finds that the Veteran's PTSD symptoms have shown sustained improvement. Accordingly, the Board finds that the disability rating reduction to 30 percent effectuated by the rating decision in July 2016, was in accordance with the requirements of 38 C.F.R. §  3.344(a) and (b), as there was sustained material improvement in the Veteran's PTSD shown on multiple VA examinations and in VA treatment records. Thus, the 70 percent evaluation for PTSD is not restored.

III. TDIU

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. See 38 C.F.R. § 4.16(a). There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a). Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id. 

If a Veteran does not meet the aforementioned criteria, a total disability may still be assigned, but on a different basis. It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Therefore, the rating boards are required to submit to the Director, Compensation Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage of standards set forth in 38 C.F.R. § 4.16(a). Id. 

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000). A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993). The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his educational and occupational experience. 38 C.F.R. § 3.340, 3.341, 4.16. The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough. A high rating itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran has previously raised the issue of entitlement to a TDIU, and the RO most recently denied entitlement to a TDIU in a July 2015 rating decision. The Veteran raised this claim for a TDIU at his January 2018 videoconference hearing.

The Veteran is service connected for defective hearing in the left ear at a noncompensable rating from January 18, 2001 to May 14, 2008; bilateral hearing loss at a noncompensable rate from May 15, 2008 to November 26, 2012 and a 30 percent rate from November 27, 2012; tinnitus at a 10 percent rate from January 18, 2011; and PTSD at a 30 percent rate from March 7, 2002 to October 29, 2009 and from October 1, 2016 to the present and a 70 percent rate from October 30, 2009 to September 30, 2016.

The Veteran's combined rating for compensation purposes was 10 percent from January 18, 2001 to March 6, 2002; 40 percent from March 7, 2002 to October 29, 2009; 70 percent from October 30, 2009 to November 26, 2012; 80 percent from November 27, 2012 to September 30, 2016; and 60 percent from October 1, 2016.

Since the Veteran, as of October 1, 2016 does not have a total combined rating over 70 percent, the schedular criteria have not been met for a TDIU. Regardless, the Board will consider whether referral for extraschedular consideration for TDIU is warranted. 

The Veteran served with the U.S. Army for approximately two years, including service in the Korean War. Prior to his service, the Veteran indicates that he did not graduate from high school, noting that he quit school after completing the ninth grade. After service, the Veteran reports that he worked as a plasterer and in other construction jobs under various contractors for nearly 50 years, retiring in 1996. At a November 2015 VA examination, the Veteran indicated that he continued to work on a part-time basis up until a few years prior to 2015, but he quit doing this because his body no longer felt up to the physical work.

At a May 2015 VA examination, the Veteran indicated that he occasionally had problems with his boss when working, and at a his videoconference hearing in January 2018, the Veteran indicated that he had quit working as his PTSD was causing discipline problems at work, and he was no longer able to get along with other people. 

At a VA examination in May 2015, the examiner opined that the Veteran's PTSD did not impact his ability to hold gainful employment, and the Veteran's symptoms of PTSD since December 2014 have noted only mild and transient PTSD symptoms that would have an impact on his employment only during periods of increased stress. Furthermore, at the Veteran's April 2013 VA examination for hearing loss and tinnitus, the examiner noted that the Veteran's hearing loss would impact his ability to understand some conversations, but the Veteran's hearing loss was not noted to cause significant impairment on the Veteran's ability to work. At this same examination, the Veteran reported that his tinnitus was irritating, but it was not noted that tinnitus would cause an impact on employment other than irritation.

As the preponderance of the evidence indicates that the Veteran's service-connected disabilities do not impact the Veteran's ability to maintain substantially gainful employment, referral to the Director, Compensation Service, for extraschedular consideration is not warranted.



ORDER

Entitlement to restoration of a 70 percent rating for PTSD is denied.

Entitlement to a TDIU is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


